DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation

The “digital trustee module” as recited in claim 1 is interpreted in light of par. [0054]. 
[0054] As previously described, the system may allow for digital rights trustees to manage access to content after a user has become incapacitated and/or passed away. A digital trustee module may manage the creation and editing of digital rights trustees. The digital trustee module may prompt the user to identify an entity to be the digital rights trustee. The user may specify a set of access rights to be granted to the identified digital rights trustee with respect to the user's content stored within the digital asset vault system. Furthermore, the user may specify a triggering event that will lead to the assignment of the specified set of privileges to the digital rights trustee. Once the defined event has occurred, the digital rights trustee may be granted the specified rights and privileges. A questionnaire module may manage questions asked of a user to improve recommendations and/or prompt ideas

The claim limitation in Claim 3 recites: “.. wherein the death- file module is further configured to .. ” invokes 112(f) and Examiner found relevant description of the claim limitation in the paragraph [0053] of pending specification recites:
 “The death file module may receive instructions from the user specifying actions to be taken with respect to the death-file content items following the death of the user. The system may confirm or receive confirmation that the user has died and then implement the actions specified by the user with respect to the death-file content items.”
According, Examiner interprets death file module is configured to execute a set of instructions to take actions upon receiving confirmation that the user has died.

Response to Remarks
Applicant's amendments and remarks filed on 07/02/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 3 and 19. claims 2, 4, 18, and 20 have been cancelled, and no claims have been added. No new matter has been entered by any of the amendments.
In response to Applicant’s argument in page 10 recited: “That is, the independent claims are patent eligible at least because they recite technological improvements that allow for the automatic execution of digital content item deletion and digital content sharing (i.e., execution of the "specified actions") without human intervention in response to "account access by the digital rights trustee using the trustee access credentials." The claims are integrally rooted in the technological hardware of the computing environment.”
Examiner respectfully disagrees because the automatic execution being done without human intervention or that it is not a human doing the desired file deletion/file sharing are not persuasive. Generic computer components are still being used to execute the predefined specified actions.  In another words, if the execute limitations were doing something more than just the execution of predefined action steps, it may be reasonable to say that the execute steps provide a practical application. For instance, if the desired file deletion and file sharing steps had some parameters/arguments/conditional statements are controlled in specific manner or steps by determining the condition of status or context by the system automatically, (i.e., not just following a pre-defined script and executing the steps) to perform various different type of steps, it would be a specific improvement over prior arts and may be considered as a practical application. 
In response to the amendment made to the claims, Examiner relies on a new reference which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection. As a consequence, Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the claim rejections. Accordingly, this office action is made final.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1, 3, 5, 6, 7, 8, 9, 10, 11, 13, 12, 14, 15, 16, 17, 18, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1, 3, 5, 6, 7, 8, 9, 10, 11, 13, 12, 14, 15, 16, 17, 18, 19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the “a processor and a computer-readable medium with instructions stored thereon that, when executed by the processor, cause the processor to implement a set of modules with which a user may interact via one or more graphical user interfaces (GUIs)” of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In exemplary claim 1, limitations reciting the abstract idea are as follows: 
“create a second connected-user group with a second subset of other users connected to the user, wherein the first subset and the second subset are not equal; a content curation module to upload a first digital content item provided by the user; an invitation module to: receive a request from the user to invite one of the other users to edit the uploaded first digital content item, and transmit an invitation to edit the uploaded digital content item to the requested other user; and a template module to: receive a selection of a first template from the user, receive a second digital content item from the user specified for use with the selected first template, and generate a customized template content item for the user by combining the selected first template with the second digital content item” (as recited, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about (1) a creating a connected-user group, (2) uploading a digital content item. (3) receiving a request from the user to invite one of the other users, (4) receiving a selection of a template from the user and (4) receiving a digital content item (5) creating a customized template content item for the user by combining the selected template with the digital content item received from the user.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea. under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	
Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 7, 8, 9, 10, 13, 14, 15, 16, 17, 18, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Atanda, US 2019/0253431, hereinafter Atanda and in view of Kraus US 2015/0101026, hereinafter Kraus.

As per claim 1, (Atanda discloses) A digital asset vault system, comprising: a processor and a computer-readable medium with instructions stored thereon that, when executed by the processor, cause the processor to implement a set of modules with which a user may interact via one or more graphical user interfaces (GUIs) displayed on an electronic display, the set of modules including: (Atanda [0081] Preferably, the personal data sharing system further comprises a user interface which presents the user with a plurality of N user profiles and allows the user to select one of said user profiles; and any data transmission from and/or to said system is affected by said selection)

a profile module to receive personal data from a user and create a personal account (Atanda in paragraph [0245] teaches a step for sharing a specific information within designated circles (Atanda [0245] “The profile manager manages Customized profiles, e.g. professional, personal and political profiles enable you to share only the specific information you allow within your professional, personal and political circles”)

for the user accessible via user access credentials; (Atanda in paragraph [0209] “Where authenticated (real) personas are required, the system is designed to work with a variety of authentication methods used globally and will provide application interfaces to provide needed data to third parties.”)

a circle management module to enable the user to: connect to other users of the digital asset vault system, (Atanda in Fig.8 “myBot” (i.e., “digital asset vault system”) allows different users/to participate secure collaboration via network/cloud)

create a first connected-user group with a first subset of other users connected to the user, and create a second connected-user group with a second subset of other users connected to the user, (Atanda in paragraph [0078] the personal data sharing system enables access to a discrete group of data if user grants access. Atanda [0078] Preferably, the personal data sharing system further comprises means for importing data relating to contacts from a plurality of sources; and only enabling access to a discrete group of data if a user grants access for contacts to said discrete group of data)

wherein the first subset and the second subset are not equal; a content curation module to upload a first digital content item provided by the user; an invitation module to: (Atanda [0231] “Fifth a Content Shield—Another key element is the ability for system 2 to protect user content. This means that any content uploaded via system 2 will only be accessible via an authorized system 2 client. This enables individuals and organizations to control access to their content.”)

receive a request from the user to invite one of the other users to edit the uploaded first digital content item, and transmit an invitation to edit the uploaded first digital content item to the requested other user; (Atanda [0171] “Similarly the system also allows for data groups 26 to be shared as clusters of data units whereby third parties are able to securely access the data units 20 (i.e. the actual content) within the structure of the data group 26 being shared by the sharing entity. The system also allows for data groups 26 to be securely shared with third parties.”)

a template module to: receive a selection of a first template from the user, receive a second digital content item from the user specified for use with the selected first template, (Atanda [0159] “It is envisaged that data group 169 pertaining to events will be the same. In creating a templated data element 126 the user first selects the relevant data group 169; this selection determines the form layout of the creation template.)

and generate a customized template content item for the user by combining the selected first template with the second digital content item; (Atanda [0159] “In creating a templated data element 126 the user first selects the relevant data group 169; this selection determines the form layout of the creation template.”)
wherein the trustee access credentials are different from the user access credentials; (Atanda [0208] “Using the persona-controlled identity management aspects of the system 2, these can easily be set up. Having established a persona, the permissions and security levels for each can be set appropriately. Each persona will have a related digital footprint, which will be stored and accessed via the system 2.”)

and a death-file module to: receive, from the user, identification of at least some of the stored content items as death-file content items, receive, from the user, (Atanda [0169] “an entity has the necessary access rights before being granted access to the contents of the data group. So while an entity may be able to identify ... the entity will not be able to access the contents of those sub groups without the required level of authorization.”)

and execute, automatically in response to detected account access by the digital rights trustee using the trustee access credentials and without human intervention, the specified actions. (Atanda [0092] “assigning an access permission level for each one of said discrete groups of data by allowing the user to configure said access permission level or by automatically assigning said access permission level from a number of pre-determined access permission levels; and permitting access to a discrete group of data dependent upon said access permission level.”)

(With respect to claim 1, Atanda does not explicitly discloses a step for generating trustee access credentials to be provided to the digital rights trustee upon the death of the user) a digital trustee module to: receive, from the user, identification of an entity to be a digital rights trustee upon the death of the user; generate trustee access credentials to be provided to the digital rights trustee upon the death of the user, 
However, Kraus teaches a method of defining one or more uses as trustees (i.e., “identification of an entity to be a digital rights trustee upon the death of the user” as claimed) that will receive access to his Will after his death (i.e., “provided to the digital rights trustee upon the death of the user”) (Kraus [0072] “The user may define one or more uses as trustees that will receive access to his Will after his death. The system may notify such users in advance that they are designated as trustees; and may provide access to them to the digital Will once the creating user is identified as deceased or is declared by other users as deceased.”)
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Atanda into the system of Kraus for the advantageous purpose of securely execute the Wills for the deceased person upon his/her death without human intervention. 

(Moreover, Atanda also does not explicitly discloses a step for automatically executing specified actions for sharing contents with a third party upon death) specified actions to be automatically executed upon the death of the user, including at least: identification of at least one death-file content item to be shared with a third party upon the death of the user, 
However, Kraus teaches a step for executing authoring access control of digital contents upon determination of the user of a personal passed away (Kraus [0059] “Upon determination that the user of a personal page passed away, the system may automatically convert the personal page of the user to a memorial page for that user; and may trigger the mechanism that designates one or more other users as heirs that would be authorized to control the newly-converted memorial page.”)

(Further, Atanda does not explicitly discloses a step for death-file content item to be deleted upon the death of the user) and identification of at least one death-file content item to be deleted upon the death of the user, 
However, Kraus discloses that some social networking websites (e.g., YouTube) may delete videos and/or channels that were uploaded or created by subscribers who passed away (Kraus [0014] “Similarly, some social networking websites (e.g., YouTube) may delete videos and/or channels that were uploaded or created by subscribers who passed away, or may otherwise terminate their accounts and/or may delete content that used to belong to subscribers who are now deceased”)
Thus, one person having ordinary skill in the art to combine teachings of Kraus into the combined system of Atanda for the advantageous purpose of providing a service that enables collaborating with a designated/trustee group of people to produce/publish digital contents by securing personal information. (See Atanda Fig. 7a) 
As an example, Kraus in Fig.2 of describe various of independent modules that can be easily integrated into a system of Atanda in Fig. 7a to enhance/adapt a system feature such as Album Module 206, TimeLine Generator 205 and Wills Module 212 so that system may serve as a specific role descried in Kraus in paragraph [0032] commemorating of beloved person.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kraus into the system of Atanda because, they are analogous art as being directed to the same field of endeavor, the method of a system and method for integrating digital media contents in an online service. (See Atanda [0002]-[0014], Attorre abstract, Kraus FIG.1)

As per claim 2, (Canceled)

As per claim 3, (Currently amended) The system of claim 1, wherein the death-file module is further configured to (Atanda in paragraph [0088] discloses) cryptographically encrypt the death-file content items (Atanda [0088] Preferably, the method comprises the additional step of wrapping a shell of encryption around a discrete group of data.)

(Atanda in paragraph [0359] discloses) that provides for the release of a decryption key for decrypting at least some of the death- file content items only after the death of the user, wherein confirmation that the user has died is considered received upon receipt of the decryption key.  

(Atanda in paragraph [0359] discloses) as part of a blockchain-based smart contract  (Atanda [0359] The system in question could allow users to have a complete, accurate and up to date account of who has accessed their data, when under what context by using an open distributed ledger system such as the block chain to keep a record of every time a user's data cluster is accessed.)

As per claim 4, (Canceled)

Claims 5, 11, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Atanda in view of Kraus and further in view of Brody US 20180082391, hereinafter Brody. 

As per claim 5, (Original) The system of claim 1, wherein the set of modules further comprises a questionnaire module to: (Atanda does not explicitly discloses) request information from the user by asking a first question; receive a first response from the user to the first question; and customize a subsequent question based on the first response from the user.  
However, Brody discloses digital asset login information including security questions and answers, in “real time” will be updated in said updateable electronic digital assets will or trust
(Brody [0020] “Additionally, another advantage of the invention is that said updateable electronic digital assets will or trust can be auto updated when user changes electronic digital asset login information, i.e., when login information is changed by a user into an application, user is prompted to update, and with user electronic digital consent, digital asset login information, including security questions and answers, in “real time” will be updated in said updateable electronic digital assets will or trust.”)
Thus, one person having ordinary skill in the art to combine teachings of Brody into the combined system of Atanda for the advantageous purpose of enhancing security of account by including security questions and answers for accessing digital assets.

As per claim 6, (Original) The system of claim 5, wherein the questionnaire module is further configured to: generate a customized digital content item based on responses from the user to a series of questions; (Atanda discloses securely sharing digital assets/data groups with third parties and allows build on it further by adding other data units) and suggest that the user share the customized digital content item with at least one of the first connected-user group and the second connected-user group. (Atanda [0171] Similarly the system also allows for data groups 26 to be shared as clusters of data units whereby third parties are able to securely access the data units 20 (i.e. the actual content) within the structure of the data group 26 being shared by the sharing entity. The system also allows for data groups 26 to be securely shared with third parties enabling others to adopt the structure of the data group 26 being shared and to build on it further by adding other data units 20 or data groups 26 to the structure and storing the modified structure as a new data group 26 which can be used or shared as per other data groups 26.)

As per claim 7, (Original) The system of claim 1, wherein each of the first digital content item and the second digital content item comprises (Atanda discloses) at least one of a digital photograph, an audio recording, a video recording, an electronic document, an image a graphic, and text. (Atanda [0219] A Personal Data Store (PDS) gives the user a central point of control for their personal information (e.g interests, contact information, affiliations, preferences, and friends), including structured or unstructured data, such as text, images, video or sound. The information that a person chooses to put into a PDS may be general in nature, can relate to a specific topic, such as health or education information, or can be information relating to a particular objective, such as managing one's online presence.)

As per claim 8, (Original) The system of claim 1, wherein the set of modules further comprises (Atanda discloses) a template creation module to receive a user-created template, wherein the user-created template (i) includes at least one fixed element created by the user, and (ii) specifies at least one type of content item to be provided when utilizing the template. (Atanda [0159] In creating a templated data element 126 the user first selects the relevant data group 169; this selection determines the form layout of the creation template. The user may specify an optional name for the element 126. Location elements, for example, will always ask the user to input a city, address, place name or postcode. This may be GO located on a map.)

As per claim 9, (Original) The system of claim 8, wherein the set of modules further comprises a template marketplace module to: (Atanda discloses a real time bidding based auction market place enabling multiple third parties to bid for access to that data) receive the user-created template from the user to be offered for sale to other users of the digital asset vault system; receive a request from one of the other users of the digital asset vault system to purchase the user-created template; digitally deliver the user-created template to the requestor in exchange for payment; and remit at least a portion of the payment to the user.  (Atanda [0403] A consent driven identity and personal data market exchange that enables users to share clusters of data in a real time bidding based auction market place enabling multiple third parties to bid for access to that data based on pre-set and dynamically changing contextual rules.)

As per claim 10, (Original) The system of claim 1, wherein the circle management module is configured to automatically (Atanda discloses) create a third connected-user group that includes a union of the first subset of other users and the second subset of other users. (Atanda [0001] “In particular, the specification relates to a system that creates distinct groups of combined personal data units that can easily be identified and distinguished and which contain permission rules and Artificial Intelligence (AI) that govern how visible these data groups are to others and whether or not they can be shared with third parties in different circumstances and situations.”)

As per claim 11, (Original) The system of claim 1, wherein the set of modules further comprises a moment creation module to: (Atanda does not explicitly disclose)  prompt the user to provide a moment name in order to create a new moment content item; receive a moment name from the user and, in response, create a new moment content item with the received moment name; and prompt the user to add at least one of the following to the moment content item: a photograph, a document, a video, a playlist, a music file, and text.  
However, Brody discloses that user is prompt to update user electronic digital consent, user's digital asset login information, including security questions and answers when system detect change in the login information. (Brody [0041] Also, when user changes login information in an application, including user questions and answers, FIG. 3, 305, UEDAWT application detects change in login information to a digital asset, FIG. 3, 306, user is prompted to auto-update, FIG. 3, 309, and with user electronic digital consent, user's digital asset login information, including security questions and answers, in “real time” is updated or created in user's said updateable electronic digital assets will or trust, FIG. 3, 310.)
Thus, one person having ordinary skill in the art to combine teachings of Brody into the combined system of Atanda for the advantageous purpose of enhancing security of account by including security questions and answers for accessing digital assets.

As per claim 12, (Original) The system of claim 11, wherein the moment creation module is further configured to: (Atanda does not explicitly disclose) receive, from the user, a selection of other users that are authorized to contribute digital content items to the moment content item; receive, from an authorized other user, a shared digital content item to be added to the moment content item; and add the shared digital content item to the moment content item.  
However, Brody discloses that digital assets will or trust, to make and electronically authorize changes and/or modifications, and upon a user's demise. (Brody [0051] detected digital device when an updateable electronic digital assets will or trust application is installed on said device, and adds said auto detected digital device and all other user identified related digital device specific element details, such as executor/agent, beneficiary, etc., to said updateable electronic digital assets will or trust. Brody [0052] “a computer system that is fully encrypted, that has the capability of storing and implementing a electronic digital assets will or trust where a user has “real time” access to specific elements in said electronic digital assets will or trust to make and electronically authorize changes and/or modifications, and upon a user's demise, said electronic digital assets will or trust provides agents and executor(s) with the desires of deceased user”)

Thus, one person having ordinary skill in the art to combine teachings of Brody into the combined system of Atanda for the advantageous purpose of enhancing security of digital assets by authoring changes or modification to the digital assets electronically upon a user's demise said electronic digital assets will or trust provides agents and executor(s) with the desires of deceased user.

As per claim 13, (Original) The system of claim 11, wherein the moment creation module is further configured to: (Atanda discloses) present moment template options to the user for selection; and receive, from the user, (Atanda [0159] In creating a templated data element 126 the user first selects the relevant data group 169; this selection determines the form layout of the creation template. The user may specify an optional name for the element 126. Location elements, for example, will always ask the user to input a city, address, place name or postcode. This may be GO located on a map. The system 2 will detect the type of data element 126 and automatically set the sensitively level appropriately, however the user can change this.)

(Atanda disclose) a selection of one of the presented moment template options, wherein the moment name received from the user is provided in the context of the selected moment template.(Atanda [0049] The term personal data can be broadly defined as data (and metadata) relating to an identified or identifiable person or persons. Personal data would therefore include the digital record of “everything a person makes and does online and in the world.” The term ‘digital identity’ is also used in this context where ‘digital identity’ is the sum of all digitally available data about an individual, irrespective of its degree of validity, its form or its accessibility.)

As per claim 14, (Original) The system of claim 13, wherein the moment templates presented to the user for selection comprise at least one of: (Atanda disclose) a document template, a video blog template, a milestone template, a timeline template, a birthday template, a photo template, a multimedia template, an anniversary template, and an ancestry template.  
(Atanda [0161] Generally, data elements 126 follow a similar general form template which comprises options to specify text, file or media type of data element 126. When the type has been selected a done button 176 appears for selection by the user.)

As per claim 15, (Original) The system of claim 14 wherein (Atanda does not explicitly disclose) the moment templates presented to the user for selection are dynamically selected based upon personal information previously collected from the user, such that a moment template for an anniversary and a moment template for a birthday are only presented during the corresponding times of the year.  
However, Kraus discloses generating timeline template which may reflect the years n which the deceased person was alive.
(Kraus [0055] In some embodiments, the memorial page manager may create a new memorial page, by defining the name of the deceased person, his date of birth, and his date of death. The SN module 199 may automatically define or generate a timeline template which may automatically be configured to reflect the years (or range of years) in which the deceased person was alive.)
Thus, one person having ordinary skill in the art to combine teachings of Kraus into the combined system of Atanda for the advantageous purpose of enhancing user experiences on creating personal information of deceased by generating a timeline template which may automatically be configured to reflect the years while the person was alive.

As per claim 16, (Original) The system of claim 1, wherein the set of modules further comprises (Atanda discloses) a story creation module to selectively: present at least one of: story templates to the user for the user to create a new story, 
(Atanda [0161] “Generally, data elements 126 follow a similar general form template which comprises options to specify text, file or media type of data element 126. When the type has been selected a done button 176 appears for selection by the user.”)

(Atanda does not explicitly disclose) and story ideas to prompt the user to create a new story; provide an editing interface for the user to edit a previously published story; 
However, Kraus discloses a method of configuring Digital Will Module to create and/or update a Digital Will, in which the living user instructs what to do. (Kraus [0051] lines 17-27: “a developers interface allowing third-party developers to interact efficiently with the social network; a Wills Module 212 allowing a living user to create and/or update a Digital Will, in which the living user instructs what to do with its digital assets and/or his digital presence after his death, and in which a living user may allocate roles or requests towards other users with regard to the memorializing of such user after he passes away)

(Atanda does not explicitly disclose) receive digital content items for inclusion in a story created by the user; provide an interface for the user to continue working on an existing unpublished story; and provide an interface for the user to publish a story and share the story with other users.
However, Kraus teaches a step for configuring Life Book generator able to generate a book, album or content items (i.e., “working on an existing unpublished story”) for the relevant TimeLine and allow for further editing the content for sending to a professional print=shop.
(Kraus [0051] “a Life Book generator 213 able to automatically generate a book or album that describes and reflects a deceased person's life, with milestones and dates or years ... a digital file, for further editing, and for sending to a professional print-shop for printing and binding and shipping; such Life Book comprising content items that were contributed and/or content items from the relevant TimeLine”)
Thus, one person having ordinary skill in the art to combine teachings of Kraus into the combined system of Atanda for the advantageous purpose of enhancing user experiences by providing user interface for creating/editing digital assets for further improvements on the contents describing the personal timeline of deceased person, prior to publish the content to the public.

As per claim 17, (Original) The system of claim 16, wherein the story creation module further comprises (Atanda does not explicitly disclose) an interface to associate previously created moment content items with a story.  
 
However, Kraus teaches a step for configuring a module to create the timeline to document events of deceased person.
(Kraus [0031] a module that allows the commemoration page creator to specify additional friends or persons as co-administrators of the commemoration site of the deceased person; a module for creating a timeline to document events in the family and among friends)
(Kraus [0054] a TimeLine of content items associated with the deceased; content worlds, sorted by years or year-ranges, and/or sorted by type of content (e.g., image albums, audio albums, video albums, textual albums)
Thus, one person having ordinary skill in the art to combine teachings of Kraus into the combined system of Atanda for the advantageous purpose of enhancing user experiences by providing user interface for creating/editing digital assets for further improvements on the contents describing the personal timeline of deceased person, prior to publish the content to the public.

As per claim 18, (Canceled)

As per claim 19, (Currently amended) A digital asset vault system, comprising: an onboarding subsystem to receive user personal data from a user to create a user account accessible via user access credentials; a digital content curation subsystem to allow the [[a]] user to: select from a plurality of content item templates, including story content item templates and moment content item templates, upload digital content items for inclusion into selected content item templates, and store content items created by the user, including story content items and moment content items created by the user, in a data store of the digital asset vault system; [[and]] a digital trustee subsystem to: receive, from the user, identification of an entity to be a digital rights trustee upon the death of the user; and generate trustee access credentials to be provided to the digital rights trustee upon the death of the user, wherein the trustee access credentials are different from the user access credentials; and a death-file subsystem to: receive, from the user, identification of allow the user to identify at least some of the stored content items as death-file content items, receive, from the user, specified actions to be automatically executed upon the death of the user, including at least: identification of at least one death-file content item to be shared with a third party upon the death of the user, and identification of at least one death-file content item to be deleted allow the user to select an action to be taken with respect to the identified death file content items upon the death of the user, and implement execute, automatically in response to detected account access by the digital rights trustee using the trustee access credentials and without human intervention, the specified actions upon the death of the user.

Claims 19 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 20, (Canceled)

Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

METHOD AND SYSTEM FOR MITIGATING THE RISK OF A WRONGFUL BURIAL (Buchanan et al., US 2015/0058072) - Methods and systems for managing cemetery operations are provided. More particularly, a method of the present disclosure can mitigate the risk of a wrongful burial at a cemetery by ensuring a blind check is performed by an eligible user.



Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154